Petition for Writ of Mandamus Dismissed, Motion Denied, and Memorandum
Opinion filed October 5, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00424-CV



                 IN RE YU ZHOU AND HANG YU, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-43015

                        MEMORANDUM OPINION

      On July 29, 2021, relators Yu Zhou and Hang Yu filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this Court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to vacate
two orders: (1) an order dated March 15, 2021, directing Rongyan Lu be deposed
remotely by Zoom while she is located in the People’s Republic of China; and
(2) an order dated March 15, 2021, denying relators’ second motion to show
authority. On August 3, 2021, real party in interest filed a motion to dismiss
relators’ petition, arguing that one issue involves a fact finding not reviewable by
mandamus and the other issue is moot. On August 6, 2021, relators removed the
underlying case from state district court to federal court, where it is now pending in
the United States District Court for the Southern District of Texas, Houston
Division, civil action no. 4:21-cv-02559.

      Once a notice of removal is filed, it “shall effect the removal and the State
court shall proceed no further unless and until the case is remanded.” 28 U.S.C.
§ 1446(d); see also In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619, 624 (Tex. 2007).
Following removal, the federal court has exclusive jurisdiction over the action.
See In re Laza, No. 12-17-00280-CV, 2018 WL 271833, at *1 (Tex. App.—Tyler
Jan. 3, 2018, orig. proceeding) (mem. op.) (per curiam); J.P. Morgan Chase Bank,
N.A. v. Del Mar Props., L.P., 443 S.W.3d 455, 460 (Tex. App.—El Paso 2014, no
pet.). Here, relators’ removal to federal court vested that court with exclusive
jurisdiction over the case. See 28 U.S.C. § 1446(d); Sw. Bell Tel. Co., L.P., 235
S.W.3d at 624; Laza, 2018 WL 271833, at *1; J.P. Morgan Chase Bank, N.A., 443
S.W.3d at 460.
      Thus, we lack jurisdiction over this proceeding and relators’ petition for writ
of mandamus is DISMISSED for want of jurisdiction. We further ORDER real
party in interest’s motion to dismiss DENIED as moot.

                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.

                                            2